This appeal is here on the record without a transcription of the evidence. Under these circumstances we are not privileged to review the action of the court in overruling appellant's motion for a new trial, nor the propriety vel non of the refusal of the written charges tendered by the appellant. Graham v. State, 16 Ala. App. 87, 75 So. 635; Thorne v. State, 21 Ala. App. 57, 105 So. 709; York v. State, ante, p. 188, 39 So.2d 694.
The record is in every respect regular, and the judgment of the court below is ordered affirmed.
Affirmed.